EX-99.h.2.v Dated as of April 17, 2012 EXHIBIT A to the Transfer Agency and Related Services Agreement dated August 20, 2001 between PFPC and The UBS Funds 1. UBS Global Allocation Fund 2. UBS Global Equity Fund 3. UBS Global Bond Fund 4. UBS U.S. Large Cap Equity Fund 5. UBS U.S. Equity Opportunity Fund 6. UBS U.S. Small Cap Equity Fund 7. UBS U.S. Small Cap Growth Fund 8. UBS U.S. Real Estate Equity Fund 9. UBS Core Plus Bond Fund UBS High Yield Fund UBS Emerging Markets Debt Fund UBS International Equity Fund UBS Emerging Markets Equity Fund UBS Dynamic Alpha Fund UBS U.S. Equity Alpha Fund UBS Global Frontier Fund UBS Market Neutral Multi-Strategy Fund UBS Fixed Income Opportunities Fund UBS Multi-Asset Income Fund
